 

EXHIBIT 10.3



 

Supplemental Agreement No. 14



to



Purchase Agreement No. 2061



between



The Boeing Company



and



Continental Airlines, Inc.



 

Relating to Boeing Model 777 Aircraft

 

THIS SUPPLEMENTAL AGREEMENT, entered into as of February 20, 2008, by and
between THE BOEING COMPANY (Boeing) and Continental Airlines, Inc. (Customer);

WHEREAS, the parties hereto entered into Purchase Agreement No. 2061 dated
October 10, 1997, (the Purchase Agreement) relating to Boeing Model 777-200ER
Aircraft (the Aircraft);

WHEREAS, the parties agree to [CONFIDENTIAL MATERIAL OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT]

WHEREAS, the parties agree to [CONFIDENTIAL MATERIAL OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT]

WHEREAS, the parties agree to revise the source of actual escalation indices
applicable to Tables 3 and 4 Aircraft in order to comply with the conversion of
the Bureau of Labor Statistic to North American Industrial Classification System
with respect to labor growth.

NOW THEREFORE, in consideration of the mutual covenants herein contained, the
parties agree to amend the Purchase Agreement as follows:

1. Table of Contents:

Remove and replace, in its entirety, the "Table of Contents", with the "Table of
Contents" attached hereto, to reflect the changes made by this Supplemental
Agreement No. 14.

2. Table 4:

Remove and replace, in its entirety, "Aircraft Information Table 4" with the
"Aircraft Information Table 4", attached hereto, to reflect the changes made by
this Supplemental Agreement No. 14.

3. Exhibit A1:

Remove and replace, in its entirety, the "Aircraft Configuration for 777-200ER
Aircraft (applicable to Table 4 Aircraft) Exhibit A1", with the "Aircraft
Configuration for 777-200ER Aircraft (applicable to Table 4 Aircraft) Exhibit
A1", attached hereto, to reflect the changes made by this Supplemental Agreement
No. 14.

4. Supplemental Exhibit AE1:

Remove and replace, in its entirety, the "Escalation Adjustment/Airframe and
Optional Features (applicable to Tables 3 and 4 Aircraft)", with the "Escalation
Adjustment/Airframe and Optional Features (applicable to Table 3 Aircraft)",
attached hereto, to reflect the changes made by this Supplemental Agreement No.
14.

5. Supplemental Exhibit AE1-1:

Add "Escalation Adjustment/Airframe and Optional Features (applicable to Table 4
Aircraft)", attached hereto immediately after Supplemental Exhibit AE1-1, to
reflect the changes made by this Supplemental Agreement No. 14.

6. Supplemental Exhibit BFE2:

Remove and replace, in its entirety, the "BFE2 Variables (applicable to Table 4
Aircraft) Supplemental Exhibit", with the "BFE2 Variables (applicable to Table 4
Aircraft)", attached hereto, to reflect the changes made by this Supplemental
Agreement No. 14.

7. Letter Agreement 2061-1R9:

Remove and replace, in its entirety, Letter Agreement 2061-1R9 "Option
Aircraft", with the revised Letter Agreement 2061-1R10 "Option Aircraft"
attached hereto.

8. Letter Agreement 6-1162-GOC-089R3:

Remove and replace, in its entirety, Letter Agreement 6-1162-GOC-089R3 "Special
Matters", with the revised Letter Agreement 6-1162-GOC-089R4 "Special Matters"
attached hereto.

The Purchase Agreement will be deemed to be supplemented to the extent herein
provided as of the date hereof and as so supplemented will continue in full
force and effect.

 

EXECUTED IN DUPLICATE as of the day and year first written above.

 

THE BOEING COMPANY Continental Airlines, Inc.

 

 

 

By: /s/ Athony J. Hicker  By: /s/ Gerald Laderman

 

Its: Attorney-In-Fact   Its: Senior Vice President -

Finance and Treasurer

TABLE OF CONTENTS

ARTICLES

Revised By:



1. Quantity, Model and Description SA No. 13

2. Delivery Schedule SA No. 13

3. Price SA No. 13

4. Payment SA No. 13

5. Miscellaneous SA No. 13

TABLE

1. Aircraft Information Table 1 SA No. 5

2. Aircraft Information Table 2 SA No. 9

3. Aircraft Information Table 3 SA No. 11

4. Aircraft Information Table 4 SA No. 14

EXHIBIT

A. Aircraft Configuration

A1 Aircraft Configuration for 777-200ER Aircraft SA No. 14 (applicable to Table
4 Aircraft)

B. Aircraft Delivery Requirements and Responsibilities

SUPPLEMENTAL EXHIBITS

AE1. Escalation Adjustment/Airframe and Optional Features SA No. 14

(applicable to Table 3 Aircraft)

AE1-1. Escalation Adjustment/Airframe and Optional Features SA No. 14

(applicable to Table 4 Aircraft)

BFE1. BFE Variables

BFE2. BFE Variables (applicable to Table 4 Aircraft) SA No. 14

CS1. Customer Support Variables

EE1. Engine Escalation/Engine Warranty and Patent Indemnity

EE2. Engine Escalation/Engine Warranty and Patent Indemnity SA No. 9

EE3. Engine Escalation/Engine Warranty and Patent Indemnity SA No. 13

(applicable to Tables 3 and 4 Aircraft)

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



 

LETTER AGREEMENTS

Revised By:



2061-1R10 Option Aircraft SA No. 14

2061-2 Demonstration Flights

2061-3 Installation of Cabin Systems Equipment

2061-4 Spares Initial Provisioning

2061-5 Flight Crew Training Spares

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

SA No. 12



6-1162-AJH-899 Supplemental [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT] SA No. 13

 

 

TABLE OF CONTENTS

CONFIDENTIAL LETTER AGREEMENTS

Revised By:



6-1161-GOC-087 Aircraft Performance Guarantees

6-1162-GOC-088 Promotion Support

6-1162-GOC-089R4 Special Matters SA No. 14

6-1162-GOC-172 Additional Matters SA No. 1

6-1162-CHL-048 Rescheduled Aircraft Agreement SA No. 9

6-1162-CHL-195 Restructure Agreement for Model SA No. 10

737NG and 757-300 Aircraft

 

SUPPLEMENTAL AGREEMENTS

Dated as of:



Supplemental Agreement No. 1 December 18, 1997

Supplemental Agreement No. 2 July 30, 1998

Supplemental Agreement No. 3 September 25, 1998

Supplemental Agreement No. 4 February 3, 1999

Supplemental Agreement No. 5 March 26, 1999

Supplemental Agreement No. 6 May 14, 1999

Supplemental Agreement No. 7 October 31, 2000

Supplemental Agreement No. 8 June 29, 2001

Supplemental Agreement No. 9 June 25, 2002

Supplemental Agreement No. 10 November 4, 2003

Supplemental Agreement No. 11 July 28, 2005

Supplemental Agreement No. 12 March 17, 2006

Supplemental Agreement No. 13 December 3, 2007

Supplemental Agreement No. 14 February 20, 2008

Table 4

To Purchase Agreement 2061

Aircraft Delivery, Description, Price and Advance Payments



 

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

MODEL 777-200ER



AIRCRAFT CONFIGURATION



between



THE BOEING COMPANY



and



Continental Airlines, Inc.



 

Exhibit A-1 to Purchase Agreement Number 2061



(Applicable to Table 4 Aircraft)

AIRCRAFT CONFIGURATION



Dated January 17, 2008



relating to



BOEING MODEL 777-200ER AIRCRAFT

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

The Detail Specification is Boeing Detail Specification D019W004-CAL-2B,
Revision C, dated November 19, 2007 as amended to incorporate the Options listed
below. The Aircraft Basic Price reflects and includes all effects of such
Options, except such Aircraft Basic Price does not include the price effects of
any Buyer Furnished Equipment or Seller Purchased Equipment.

 

 

 

Config Item No.

Title

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Follow-On
Price

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

MODEL 777-200ER AIRCRAFT



 

ESCALATION ADJUSTMENT



 

AIRFRAME AND OPTIONAL FEATURES



 

(Applicable to Table 3 Aircraft)



 

between



THE BOEING COMPANY



and



CONTINENTAL AIRLINES, INC.



 

Supplemental Exhibit AE1 to Purchase Agreement Number 2061



 

 

 

1. Formula.



Airframe and Optional Features price adjustments (Airframe Price Adjustment) are
used to allow prices to be stated in current year dollars at the signing of this
Purchase Agreement and to adjust the amount to be paid by Customer at delivery
for the effects of economic fluctuation. The Airframe Price Adjustment will be
determined at the time of Aircraft delivery in accordance with the following
formula:



Pa = (P) (L + M) - P



Where:



Pa = Airframe Price Adjustment. (the Airframe Price includes the Engine Price at
its basic thrust level.)



P = Airframe Price plus the price of the Optional Features (as set forth in
Table 3 of this Purchase Agreement).



 

L = [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] x [(ECI  
x (ECI-R

ECIb) ECI-Rb)]



Where:



ECIb is the base year airframe escalation index (as set forth in Table 3 of this
Purchase Agreement);



ECI is the three-month arithmetic average value of [CONFIDENTIAL MATERIAL
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



ECI-Rb is the three-month arithmetic average value of [CONFIDENTIAL MATERIAL
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] and



ECI-R is a value determined using the U.S. Department of Labor, Bureau of Labor
Statistics, [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT] calculated by establishing a three-month arithmetic average value
(expressed as a decimal and rounded to the nearest tenth) using the values for
the [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] months
prior to the month of scheduled delivery of the applicable Aircraft. As the
Employment Cost Index values are only released on a quarterly basis, the value
released for the first quarter will be used for the months of [CONFIDENTIAL
MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



 

M = [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] x (CPI 

CPIb )



Where:



CPIb is the base year airframe escalation index (as set forth in Table 3 of this
Purchase Agreement); and



CPI is a value determined using the U.S. Department of Labor, Bureau of Labor
Statistics, [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT], calculated as a 3-month arithmetic average of the released monthly
values (expressed as a decimal and rounded to the nearest tenth) using the
values for the [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT] months prior to the month of scheduled delivery of the applicable
Aircraft.





As an example, for an Aircraft scheduled to be delivered in the month of July,
the months of [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT] of the preceding year will be utilized in determining the value of
ECI-R and CPI.



Note: i. In determining the values of L and M, all calculations and resulting
values will be expressed as a decimal rounded to the nearest ten-thousandth.



ii. [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] is the
numeric ratio attributed to labor in the Airframe Price Adjustment formula.



iii. [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] is the
numeric ratio attributed to materials in the Airframe Price Adjustment formula.



iv. The denominators (base year indices) are the actual average values reported
by the U.S. Department of Labor, Bureau of Labor Statistics. The actual average
values are calculated as a 3-month arithmetic average of the released monthly
values (expressed as a decimal and rounded to the nearest tenth) using the
values for the [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT] months prior to the airframe base year. The applicable base year and
corresponding denominator is provided by Boeing in Table 3 of this Purchase
Agreement.



v. The final value of Pa will be rounded to the nearest dollar.



vi. The Airframe Price Adjustment will not be made if it will result in a
decrease in the Aircraft Basic Price.

2. Values to be Utilized in the Event of Unavailability.



2.1 If the Bureau of Labor Statistics substantially revises the methodology used
for the determination of the values to be used to determine the ECI-R and CPI
values (in contrast to benchmark adjustments or other corrections of previously
released values), or for any reason has not released values needed to determine
the applicable Airframe Price Adjustment, the parties will, prior to the
delivery of any such Aircraft, select a substitute from other Bureau of Labor
Statistics data or similar data reported by non-governmental organizations. Such
substitute will result in the same adjustment, insofar as possible, as would
have been calculated utilizing the original values adjusted for fluctuation
during the applicable time period. However, if within [CONFIDENTIAL MATERIAL
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] after delivery of the
Aircraft, the Bureau of Labor Statistics should resume releasing values for the
months needed to determine the Airframe Price Adjustment, such values will be
used to determine any increase or decrease in the Airframe Price Adjustment for
the Aircraft from that determined at the time of delivery of the Aircraft.



2.2 Notwithstanding Article 2.1 above, if prior to the scheduled delivery month
of an Aircraft the Bureau of Labor Statistics changes the base year for
determination of the ECI-R and CPI values as defined above, such re-based values
will be incorporated in the Airframe Price Adjustment calculation.



2.3 [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



2.4 If within [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT] months of Aircraft delivery, the published index values are revised
due to an acknowledged error by the Bureau of Labor Statistics, the Airframe
Price Adjustment will be re-calculated using the revised index values (this does
not include those values noted as preliminary by the Bureau of Labor
Statistics). A credit memorandum or supplemental invoice will be issued for the
Airframe Price Adjustment difference. Interest charges will not apply for the
period of original invoice to issuance of credit memorandum or supplemental
invoice.



Note

: i. The values released by the Bureau of Labor Statistics and available to
Boeing 30 days prior to the first day of the scheduled delivery month of an
Aircraft will be used to determine the ECI-R and CPI values for the applicable
months (including those noted as preliminary by the Bureau of Labor Statistics)
to calculate the Airframe Price Adjustment for the Aircraft invoice at the time
of delivery. The values will be considered final and no Airframe Price
Adjustments will be made after Aircraft delivery for any subsequent changes in
published Index values, subject always to paragraph 2.4 above.





ii. The maximum number of digits to the right of the decimal after rounding
utilized in any part of the Airframe Price Adjustment equation will be 4, where
rounding of the fourth digit will be increased to the next highest digit when
the 5th digit is equal to 5 or greater.



 

MODEL 777-200ER AIRCRAFT



 

ESCALATION ADJUSTMENT



 

AIRFRAME AND OPTIONAL FEATURES



 

(Applicable to Table 4 Aircraft)



 

between



THE BOEING COMPANY



and



CONTINENTAL AIRLINES, INC.



 

Supplemental Exhibit AE1-1 to Purchase Agreement Number 2061

1. Formula.



Airframe and Optional Features price adjustments (Airframe Price Adjustment) are
used to allow prices to be stated in current year dollars at the signing of this
Purchase Agreement and to adjust the amount to be paid by Customer at delivery
for the effects of economic fluctuation. The Airframe Price Adjustment will be
determined at the time of Aircraft delivery in accordance with the following
formula:



Pa = (P) (L + M) - P



Where:



Pa = Airframe Price Adjustment. (the Airframe Price includes the Engine Price at
its basic thrust level.)



P = Airframe Price plus the price of the Optional Features (as set forth in
Table 4 of this Purchase Agreement).



 

L = [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] x (ECI

ECIb)



Where:



ECIb is the base year airframe escalation index (as set forth in Table 4 of this
Purchase Agreement);



ECI is a value determined using the U.S. Department of Labor, Bureau of Labor
Statistics, [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT] calculated by establishing a three-month arithmetic average value
(expressed as a decimal and rounded to the nearest tenth) using the values for
the [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] months
prior to the month of scheduled delivery of the applicable Aircraft. As the
Employment Cost Index values are only released on a quarterly basis, the value
released for the first quarter will be used for the months of [CONFIDENTIAL
MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



M = [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] x (CPI 

CPIb )

Where:



CPIb is the base year airframe escalation index (as set forth in Table 4 of this
Purchase Agreement); and



CPI is a value determined using the U.S. Department of Labor, Bureau of Labor
Statistics, [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT] calculated as a 3-month arithmetic average of the released monthly
values (expressed as a decimal and rounded to the nearest tenth) using the
values for the [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT] months prior to the month of scheduled delivery of the applicable
Aircraft.



As an example, for an Aircraft scheduled to be delivered in the month of July,
the months of [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT] will be utilized in determining the value of ECI and CPI.



Note: i. In determining the values of L and M, all calculations and resulting
values will be expressed as a decimal rounded to the nearest ten-thousandth.



ii. [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] is the
numeric ratio attributed to labor in the Airframe Price Adjustment formula.



iii. [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] is the
numeric ratio attributed to materials in the Airframe Price Adjustment formula.



iv. The denominators (base year indices) are the actual average values reported
by the U.S. Department of Labor, Bureau of Labor Statistics. The actual average
values are calculated as a 3-month arithmetic average of the released monthly
values (expressed as a decimal and rounded to the nearest tenth) using the
values for the [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT] months prior to the airframe base year. The applicable base year and
corresponding denominator is provided by Boeing in Table 4 of this Purchase
Agreement.



v. The final value of Pa will be rounded to the nearest dollar.



vi. The Airframe Price Adjustment will not be made if it will result in a
decrease in the Aircraft Basic Price.

2. Values to be Utilized in the Event of Unavailability.



2.1 If the Bureau of Labor Statistics substantially revises the methodology used
for the determination of the values to be used to determine the ECI and CPI
values (in contrast to benchmark adjustments or other corrections of previously
released values), or for any reason has not released values needed to determine
the applicable Airframe Price Adjustment, the parties will, prior to the
delivery of any such Aircraft, select a substitute from other Bureau of Labor
Statistics data or similar data reported by non-governmental organizations. Such
substitute will result in the same adjustment, insofar as possible, as would
have been calculated utilizing the original values adjusted for fluctuation
during the applicable time period. However, if within [CONFIDENTIAL MATERIAL
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] after delivery of the
Aircraft, the Bureau of Labor Statistics should resume releasing values for the
months needed to determine the Airframe Price Adjustment, such values will be
used to determine any increase or decrease in the Airframe Price Adjustment for
the Aircraft from that determined at the time of delivery of the Aircraft.



2.2 Notwithstanding Article 2.1 above, if prior to the scheduled delivery month
of an Aircraft the Bureau of Labor Statistics changes the base year for
determination of the ECI and CPI values as defined above, such re-based values
will be incorporated in the Airframe Price Adjustment calculation.



2.3 [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



2.4 If within [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT] months of Aircraft delivery, the published index values are revised
due to an acknowledged error by the Bureau of Labor Statistics, the Airframe
Price Adjustment will be re-calculated using the revised index values (this does
not include those values noted as preliminary by the Bureau of Labor
Statistics). A credit memorandum or supplemental invoice will be issued for the
Airframe Price Adjustment difference. Interest charges will not apply for the
period of original invoice to issuance of credit memorandum or supplemental
invoice.



Note

: i. The values released by the Bureau of Labor Statistics and available to
Boeing 30 days prior to the first day of the scheduled delivery month of an
Aircraft will be used to determine the ECI and CPI values for the applicable
months (including those noted as preliminary by the Bureau of Labor Statistics)
to calculate the Airframe Price Adjustment for the Aircraft invoice at the time
of delivery. The values will be considered final and no Airframe Price
Adjustments will be made after Aircraft delivery for any subsequent changes in
published Index values, subject always to paragraph 2.4 above.





ii. The maximum number of digits to the right of the decimal after rounding
utilized in any part of the Airframe Price Adjustment equation will be 4, where
rounding of the fourth digit will be increased to the next highest digit when
the 5th digit is equal to 5 or greater.

MODEL 777-200ER



BUYER FURNISHED EQUIPMENT VARIABLES



between



THE BOEING COMPANY



and



Continental Airlines, inc.



 

Supplemental Exhibit BFE2 to Purchase Agreement Number 2061



(Applicable to Table 4 Aircraft)



 

BUYER FURNISHED EQUIPMENT VARIABLES



relating to



BOEING MODEL 777-200ER AIRCRAFT

 

This Supplemental Exhibit BFE2 contains vendor selection dates, on-dock dates
and other variables applicable to the Aircraft.

1. Supplier Selection.

Customer will:

1.1 Select and notify Boeing of the suppliers and part numbers of the following
BFE items by the following dates for Aircraft [CONFIDENTIAL MATERIAL OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT]:



--------------------------------------------------------------------------------

Galley System Follow-on





--------------------------------------------------------------------------------

Galley Inserts Follow-on



Seats (passenger) [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT]



--------------------------------------------------------------------------------

Overhead & Audio System Follow-on





--------------------------------------------------------------------------------

In-Seat Video System Follow-on





--------------------------------------------------------------------------------

Miscellaneous Emergency Equipment Follow-on





--------------------------------------------------------------------------------

Cargo Handling Systems Follow-on



1.2 Select and notify Boeing of the suppliers and part numbers of the following
BFE items by the following dates for Aircraft [CONFIDENTIAL MATERIAL OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT]

*** - IFE Supplier Selection is concurrent with the longest lead seat program.

 

2. On-dock Dates - [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT] Aircraft



On or before [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT], Boeing will provide to Customer a BFE Requirements On-Dock/Inventory
Document (BFE Document) or an electronically transmitted BFE Report which may be
periodically revised, setting forth the items, quantities, on-dock dates and
shipping instructions relating to the in-sequence installation of BFE. For
planning purposes, a preliminary BFE on-dock schedule is set forth below:

Item

Preliminary On-Dock Dates



[Month of Delivery:]

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

3. On-dock Dates -

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Aircraft





On or before [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT], Boeing will provide to Customer a BFE Requirements On-Dock/Inventory
Document (BFE Document) or an electronically transmitted BFE Report which may be
periodically revised, setting forth the items, quantities, on-dock dates and
shipping instructions relating to the in-sequence installation of BFE. For
planning purposes, a preliminary BFE on-dock schedule is set forth below:

Item

Preliminary On-Dock Dates



[Month of Delivery:]

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 4. Additional Delivery Requirements

Customer will ensure that Customer's BFE suppliers provide sufficient
information to enable Boeing, when acting as Importer of Record for Customer's
BFE, to comply with all applicable provisions of the U.S. Customs Service.

February 20, 2008

2061-1R10

 

 

Continental Airlines, Inc.

1600 Smith Street HQSFM

Houston, TX 77002

 

Subject: Option Aircraft

Reference: Purchase Agreement No. 2061 (the Purchase Agreement) between The
Boeing Company (Boeing) and Continental Airlines, Inc. (Customer) relating to
Model 777-200ER aircraft (the Aircraft)

 

Ladies and Gentlemen:

This Letter Agreement amends and supplements the Purchase Agreement. All terms
used but not defined in this Letter Agreement have the same meaning as in the
Purchase Agreement. This Letter Agreement supersedes and replaces in its
entirety Letter Agreement 2061-1R9 dated December 3, 2007.

Boeing agrees to manufacture and sell to Customer additional Model 777-200ER
aircraft as Option Aircraft. The delivery months, number of aircraft, Advance
Payment Base Price per aircraft and advance payment schedule are listed in the
Attachment to this Letter Agreement (the Attachment).

1. Aircraft Description and Changes

1.1 Aircraft Description: The Option Aircraft are described by the Detail
Specification listed in the Attachment.

1.2 Changes: The Detail Specification will be revised to include:

(i) Changes applicable to the basic Model 777 aircraft which are developed by
Boeing between the date of the Detail Specification and the signing of the
definitive agreement to purchase the Option Aircraft;

(ii) Changes required to obtain required regulatory certificates; and

 i. Changes mutually agreed upon.

 

2. Price

2.1 The pricing elements of the Option Aircraft are listed in the Attachment.

2.2 Price Adjustments.

2.2.1 Optional Features. The Optional Features Prices for the Option Aircraft
will be adjusted to Boeing's current prices as of the date of execution of the
definitive agreement for the Option Aircraft.

2.2.2 Escalation Adjustments. The Airframe Price and the Optional Features
Prices for Option Aircraft will be escalated on the same basis as the Aircraft
listed on Table 4.

The engine manufacturer's current escalation provisions are not listed in this
Purchase Agreement. The engine escalation provisions will be revised to reflect
the engine manufacturer's current escalation provisions at signing of the
definitive agreement for the Option Aircraft.

2.2.3 Base Price Adjustments. The Airframe Price and the Engine Price of the
Option Aircraft will be adjusted to Boeing's and the engine manufacturer's then
current prices as of the date of execution of the definitive agreement for the
Option Aircraft.

3. Payment.

3.1 Customer has paid a deposit to Boeing in the amount shown in the Attachment
opposite the caption "Non-Refundable Deposit per Aircraft" for each Option
Aircraft (the Option Deposit), prior to the date of this Letter Agreement. If
Customer exercises an option, the Option Deposit will be credited against the
first advance payment due. If Customer does not exercise an option, Boeing will
retain the Option Deposit for that Option Aircraft.

3.2 Following option exercise, advance payments in the amounts and at the times
listed in the Attachment in the columns under the caption "Advance Payment Per
Aircraft" will be payable for the Option Aircraft. The remainder of the Aircraft
Price for the Option Aircraft will be paid at the time of delivery.

4. Option Exercise.

Customer may exercise an option by giving written notice to Boeing on or before
the date 18 months prior to the first business day of the applicable delivery
month listed in the Attachment (Option Exercise Date).

Contract Terms
.

Boeing and Customer will use their best efforts to reach a definitive agreement
for the purchase of an Option Aircraft if Customer exercises its option to
acquire such Option Aircraft, including the terms and conditions contained in
this Letter Agreement, in the Purchase Agreement, and other terms and conditions
as may be agreed upon to add the Option Aircraft to the Purchase Agreement as an
Aircraft. If the parties have not entered into a definitive agreement within 30
days following option exercise, either party may terminate the purchase of such
Option Aircraft by giving written notice to the other within 5 days.
[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

Very truly yours,

THE BOEING COMPANY

 

By /s/ Anthony J. Hicker          

Its           Attorney-In-Fact           

 

ACCEPTED AND AGREED TO this

Date: February 20, 2008

Continental Airlines, Inc.

 

By  /s/ Gerald Laderman          

Its           Senior Vice President - Finance and Treasurer               

Attachment

 

Attachment to Letter Agreement 2061-1R10

Option Aircraft Delivery, Description, Price and Advance Payments



 

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

February 20, 2008

6-1162-GOC-089R4

 

Continental Airlines, Inc.

1600 Smith Street HQSFM

Houston, TX 77002

 

Subject: Special Matters

Reference: Purchase Agreement No. 2061 (the Purchase Agreement)

between The Boeing Company (Boeing) and Continental Airlines, Inc. (Customer)
relating to Model 777-200ER aircraft (the Aircraft)

Ladies and Gentlemen:

This Letter Agreement amends and supplements the Purchase Agreement. All terms
used and not defined in this Letter Agreement shall have the same meaning as in
the Purchase Agreement. This Letter Agreement supersedes and replaces in its
entirety Letter Agreement 6-1162-GOC-089R3 dated December 3, 2007.

1. [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

42 [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

5. [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

7. [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

10. Confidential Treatment.

Boeing and Customer understand that certain information contained in this Letter
Agreement, including any attachments hereto, is considered by both parties to be
confidential. Boeing and Customer agree that each party will treat this Letter
Agreement and the information contained herein as confidential and will not,
without the other party's prior written consent, disclose this Letter Agreement
or any information contained herein to any other person or entity except as may
be required by applicable law or governmental regulations.

 

 

 

Very truly yours,

THE BOEING COMPANY

 

 

By /s/ Anthony J. Hicker

 

Its Attorney-In-Fact  

 

ACCEPTED AND AGREED TO this

Date: February 20, 2008

CONTINENTAL AIRLINES, INC.

 

 

By /s/ Gerald Laderman

Its: Senior Vice President_- Finance and Treasurer

 

 

 